 

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10) sone States Courts

ADOPTED BY ALL FEDERAL COURTS IN TEXAS FILED

MAY 14 2909
IN THE UNITED STATES DISTRICT COURT
David J. Bradley, Clerk of Court

FOR THE 5th Sa Ht “DISTRICT OF TEXAS

S$ Athen _ DIVISION

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY

Kobeet Ice Cuaek ye. ——Texeelt. Uni 1300FM LSE
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

vs. OOCGEYS YS

PRISONER ID NUMBER

-[- ~—OLYQRE 40-2
RESPONISEN CASE NUMBER

(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)

 

 

INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
_ perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate

completed by an authorized officer.at your.institution.certifying the amount of money.you have... _.....

on deposit at that institution. If you have access or have had access to enough funds to pay the
filing fee, then you must pay the filing fee.

Rev. 09/10
Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

Failure to notify the court of your change of address could result in the dismissal of your case.

 

 

PETITION
What are you challenging? (Check all that apply)
nA A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.
iY A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
Cj A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
C] = Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently
serving.) Failure to follow this instruction may result in a delay in processing your case.

Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack:

i ee i Or<steral Cool Hnzers Coury

Date of judgment of conviction: G_-|/ 02 } q q a

Length of sentence: AS [ Ae. aks

 

 

Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge in this habeas action: by U 22 9g QD

 

_~2- Rev. 09/10
Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation: |

5.

10.

11.

What was your plea? (Check one) C7] Not Guilty [J Guilty Kolo Contendere
Kind of trial: (Check one) 1 Jury [1] Judge Only
Did you testify at trial? OO Yes me

Did you appeal the judgment of conviction? ( Yes a

If you did appeal, in what appellate court did you file your direct appeal? No DE

Cause Number (if known):

 

What was the result of your direct appeal (affirmed, modified or reversed)?

What was the date of that decision? LA - LE

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:

Grounds raised: NONE
MORE
Result: PONE.
Date of result: ODE Cause Number (ifknown): MODE

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result: Bele EF Den f Ed
Date of result: G— T- 2O 1s

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas

corpus that you may have filed. Yes CI No

If your answer to 10 is “Yes,” give the following information:

Name of court: 177 th £1g teiel Covel Hacets County

} la ! —s— ae
Nature of proceeding: Last OF 6treel h MWE: as cl GZ Cer Jim
Cause number (if known): (‘) b 4 9€90 — A

Date (month, day and year) you filed the petition, application or motion as shown by a file-

—3— Rev. 09/10
12.

stamped date from the particular court:

Grounds raised: eg alte: Qeeod limE LostoF Stree
Time ~ whe. thee pul oF LAw chong! ny Ieuck ote

Date of final decision: G-7- 2D /F

What was the decision? _ Re Lew f Depel

 

 

Name of court that issued the final decision:

As to any second petition, application or motion, give the same information:

Name of court: /) O Y Ee
Nature of proceeding: 1) } E

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court: —
LONE

 

Grounds raised: VIO yD EE
LO te
Date of final decision: p Dy co

What was the decision? fl O /) fe

Name of court that issued the final decision:

 

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish oo sentence you are attacking
in this petition? C Yes O

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future: SLOW &

LCOM CE
(b) Give the date and length of the sentence to be served in the future:

LOBE.

(c) Have you filed, or do you intend to file, any petition attacking the judgment for the

—4— Rev. 09/10
 

sentence you must serve in the future? 1 Yes EK

Parole Revocation:

13.

14.

Date and location of your parole revocation: feel be rn aA (EN Aty vy CLe LZ

Have you filed any petitions, applications eeuens in any state or federal court challenging
your parole revocation? [] Yes 0

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15,

16,

17.

18.

19,

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
CL] Yes 0

Are you eligible for release on mandatory supervision? aes [J] No

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What was the nature of the disciplinary charge against you?

 

 

Date you were found guilty of the disciplinary violation:
Did you lose previously earned good-time days? LlYes C) No

If your answer is “Yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment, if applicable, and

any changes in custody status: ~ —
tank wete Added Jo my a5
|

~namone -_

§- Dv en: v

 

Did you appeal tbé finding of guilty through the prison or TDCJ grievance procedure?
1 Yes No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result: LONE

Date of Result:

—5- Rev. 09/10
Step 2 Result:

 

Date of Result:

 

All petitioners must answer the remaining questions:

20.

For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional erounds

at a later date.

GROUND ONE: p wen

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

qd vhethen ThE Sentence Can Be ty tended

withoul cy Open Covel o1 \OckE
(vith Out TEL or Cpu Function OE Cruel

hat 1On (se F 2d het

 
     

 

GROUND TWO:

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Wheater, kule pr Law Chong Puen
The A pplicanl Sentence Hhue beow
Rppl.réel boteo Aett wel, Bt backdating
if Stntus DR ohana ht Mis Time
EE Awain4 ABC y LE <8 Explath Whaf_

Ade, not J

—6— Rev. 09/10
21.

GROUND THREE:

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

 

 

 

 

 

GROUND FOUR:

 

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Relief sought in this petition: bocesdite Fao lostar
_Stevet Time TZ lle, nly Ty Ken
ee Ces LT

- cdhovld tnve not eon Taken.

 

 

 

 

 

-—7- Rev. 09/10

 
22.

23.

24,

25.

Have you previously filed a federal habeas petition attacking the same conviction, parole
No

revocation or disciplinary proceeding that you are attacking in this petition? LlYes
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)

dismissed with prejudice, or (c) denied.
eens
LENE
MME

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth et to file a
second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? UO Yes Oo

Are any of the groyds listed in question 20 above presented for the first time in this petition?
L] Yes Ko.

If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

ONE
LIONE
SIOWE

Do you have any petition or appeal now pending (filed and not yet foe court, either
state or federal, for the judgment you are challenging? C1] Yes 0

If “Yes,” identify each type of proceeding that is pending (e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the

date each proceeding was filed. Vayh) c
Wletie

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a)  Atpreliminary hearing: LPO? eo
(b)  Atarraignment and plea: JOH eC

(c) — Attrial: (ON fe

(d) — Atsentencing: Yon fe

(c) _ Onappeal: MOL

(f). .-Inany-post-conviction proceeding: ~~~ eee HOBL..

—8— ; Rev. 09/10
(g) On appeal from any ruling against you in a post-conviction proceeding:
MONE

Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §

2244(d) does not bar your petition. |

SD

JAE me Uorema Whteb Deo pent he leg]
nn odin echo Zo cpuritecd/

as -—.

 

Da Li ynit, Dn

 

 

| The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA’), as contained in 28 U.S.C. §
2244(d), provides in part that:
(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person
in custody pursuant to the judgment of a State court. The limitation period shall run from the latest
of -

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the applicant was

prevented from filing by such State action:

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim i is S pending shall not be counted toward any Period of
~~~ fimitation-under-this-subsections---—-~----see ne vere eee anne a

—9-~ Rev. 09/10
Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

5 _ } a- 2D (month, day, year).

Executed (signed) on Se L pi ‘ 2O (date).

    

Signature of Petitioner (required)

Petitioner’s current address: Jogee{L Cyn l Lt 3L0 tM. Lb S

Kotharn Tent 1753

 

—10— Rev. 09/10
\) ok wernt & duendane 2

entitled to the relief requested. Further, more information is needed to present the
Court with the complete series of events and processes used over a number of
years to return the applicant to Texas custody. Therefore, without waiving any
further argument and authorities, the State believes that additional factual

investigation is necessary to determine the merit, if any, of the applicant’s second

and third claims for relief.

Il.

The State respectfully requests that this Court designate the issues to be
resolved as: whether the applicant received the appropriate time credits against his
sentence in the primary case and whether any laws are being used retroactively to
deny the applicant credits. Furthermore, and to assist the Court with resolving
these issues, the State respectfully requests that this Court order the Office of the
General Counsel of the Texas Department of Criminal Justice (TDCJ) to obtain
and affidavit from the appropriate TDCJ official addressing the applicant’s habeas

claim. State's B, pages 6-11 of the writ application presenting claims.
1. Provide the applicant’s current confinement status including any
sentences running concurrently or consecutively with the primary
case (cause number 0642890), parole and mandatory supervision

eligibility, and any future supervision release review dates currently
scheduled;

2. Whether the applicant has ever been reviewed for release to parole
or mandatory supervision on the sentence in the primary case (cause
no. 0642890);

3. Whether the applicant has ever been released to supervision or
parole and the dates of any such release;

4. Whether, while on any such supervised release, the applicant was
subject to a pre-revocation warrant or any other type of warrant
seeking his return to TDC custody (include dates of issue, dates of
execution, place of execution);

5. Whether the applicant’s supervised release, if any, was ever revoked
(include details of the process used to comply with the requirements
of notice and any hearing);

(9 Whether, if the applicant’s supervised release, if any, was revoked,
what time credits, work credits, and good time credits were affected
and why; - —

7. Whether the applicant has sought resolution of his time credits
dispute through the-FDCJ administrative options and received a
response (if so, provide the dates, and detail the reasons given the
applicant for the decision);

8. Whether the applicant is within 180 days of his presumptive parole
date, date of release on mandatory supervision, or date of discharge;

Whether the applicant’s sentence has been extended past the
original twenty-five (25) years imposed by the trial court, and if so,
on what basis;

@ Whether rule or law changes during the applicant’s sentence have
been applied retroactively by backdating his status or changing his
time earning ability, if so, explain under what authority this was
done; and
ae gece ice

: febert Moe # CASE

 

United States Courts
Southern District of Texas
FILED

MAY 14 2020

David J. Bradley, Clerk of Court

  
 

[FOREVER / USA

L/ ae DipEf Socitheen
Liha? of Tenes

fp 0 B20 (A010

Morte (P TIRE

 

FOREVER / USA’
 
